Title: To George Washington from Lieutenant Henry Edwin Stanhope, 18 February 1776
From: Stanhope, Henry Edwin
To: Washington, George



Sir
Northampton [Mass.] Febry 18th 1776

May I venture once more to trespass upon your Excellencys Patience, what I should not do, but from the most urgent Motives, (to procure myself some Money a Commodity, which I never before knew the want off,) & which cannot possibly be done but by my going to Providence, where I have a Friend, who for my Note of Hand will supply me.

I hope your Excellency will condescend to grant this Request, no doubt your Excellency is sensible, it must be very disagreable to be a Prisoner, but to want the only Means, of rendering our Situation a little comfortable, must afford a very gloomy Prospect.
I flatter myself your Excellency will consider my Rank in Life, & not refuse, what cannot be of any Detriment to the Col⟨onies.⟩ I need therefore only add (should your Excellency do me the Honour to comply) how punctuall I shall be, to any Time that may be allotted me, to transact my Business; as well as sensible of your Excellency’s kind Indulgence. I have the Honour to subscribe myself Yr Excellency’s most obedient, humble Servant,

H. E. Stanhope

